Citation Nr: 1816275	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was remanded by the Board in July 2017 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded in the matter in July 2017, in pertinent part, to determine the nature and etiology of an psychiatric disorder identified during the appeal period.  The examiner was also asked to address the question of whether the Veteran had a psychiatric disorder that preexisted his active service.  

The Veteran was afforded a VA examination in September 2017.   The examiner provided a negative opinion in finding that it was less likely the Veteran's diagnosed anxiety and depressive disorders were present during service or etiologically related to his active service.  Such was based on the lack of documentation of a psychiatric disorder in service and a lack of formal diagnosis until six years after service.  Unfortunately, the examiner failed to address the Veteran's contentions that the fear of entering combat caused or aggravated his psychiatric condition(s).  The examiner also noted that the Veteran's symptoms wax and wane in severity, but did not explain how that impacts an etiological opinion.  An addendum opinion is thereby needed.  



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of all of the Veteran's psychiatric disorders present during the period of the claim.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail.

The examiner should address the clinical significance, if any, of the Veteran's history of situational anxiety at entrance, the normal clinical findings at entrance and separation, the VA treatment for symptoms of anxiety and depression in July and August 1978 and September 1979, the normal VA clinical evaluation in March 1981 and July 1989, and the histories of symptoms since service.  

The examiner must note that a lack of documentation of treatment in the Veteran's service treatment records or a lack of formal diagnosis before and during service cannot be the only basis by which to reject a possible nexus to service.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Is there clear and unmistakable (undebatable) evidence that any identified psychiatric preexisted the Veteran's active service?  The clinical significance of the "situational nervousness - no problem" diagnosis should be discussed.  
b. For any psychiatric disorder found to have preexisted active service, is there clear and unmistakable evidence that the disorder was not aggravated beyond the course of its natural progression?

c. For any psychiatric disorder identified/diagnosed during the appeal period that did not preexist service, is it at least as likely as not (50 percent or better probability) that the disorder had its onset in service or was otherwise etiologically related to active service?   Note: that the lack of documentation of treatment in the Veteran's service treatment records cannot be the only basis by which to reject a possible nexus to service.  

The examiner must provide a complete rationale for all opinions rendered.  If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






